DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,057,489 10,574,885 9,769,381 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for displaying video images for a vehicular vision system.  Independent claim 1 identifies the uniquely distinct feature “during a driving maneuver of the vehicle, and responsive to the type of driving maneuver of the vehicle, one of the cameras of the provided plurality of cameras is designated as and functions as the master camera and at least some other cameras of the provided plurality of cameras are designated as and function as slave cameras; during the driving maneuver of the vehicle, (i) enabling, via a first control signal from the electronic control unit, automatic control of exposure, gain and white balance of the designated master camera and (ii) disabling, via respective second control signals from the electronic control unit, automatic control of exposure, gain and white balance of the designated slave cameras; during the driving maneuver of the vehicle, communicating the exposure, gain and white balance parameters of the designated master camera from the designated master camera to the designated slave cameras via the vehicle network, whereby exposure, gain and white balance of the designated slave cameras is controlled in accordance with the enabled automatic control of exposure, gain and white balance parameters of the designated master camera; during the driving maneuver of the vehicle, capturing video image data with the provided plurality of cameras; providing video image data captured by the provided plurality of cameras during the driving maneuver of the vehicle to the electronic control unit via respective video image data lines connecting the respective cameras and the electronic control unit; processing, at the electronic control unit, video image data captured by the provided plurality of cameras during the driving maneuver of the vehicle; responsive to processing of captured video image data, synthesizing composite video images derived from video image data captured by at least the designated master camera and the designated slave cameras; and displaying the composite video images at a display device of the vehicle for viewing by a driver of the vehicle during the driving maneuver of the vehicle, wherein the composite video images comprise bird's eye view video images derived from video image data captured by at least the designated master camera and the designated slave cameras." 
Independent claim 11 identifies the uniquely distinct feature “during a forward parking maneuver of the vehicle, the forward viewing camera is designated as and functions as the master camera and at least some other cameras of the provided plurality of cameras are designated as and function as slave cameras; during the forward parking maneuver of the vehicle, (i) enabling, via a first control signal from the electronic control unit, automatic control of exposure, gain and white balance of the designated master camera and (ii) disabling, via respective second control signals from the electronic control unit, automatic control of exposure, gain and white balance of the designated slave cameras; during the forward parking maneuver of the vehicle, communicating the exposure, gain and white balance parameters of the designated master camera from the designated master camera to the designated slave cameras via the vehicle network, whereby exposure, gain and white balance of the designated slave cameras is controlled in accordance with the enabled automatic control of exposure, gain and white balance parameters of the designated master camera; during the forward parking maneuver of the vehicle, capturing video image data with the provided plurality of cameras; providing video image data captured by the provided plurality of cameras during the forward parking maneuver of the vehicle to the electronic control unit via respective video image data lines connecting the respective cameras and the electronic control unit; processing, at the electronic control unit, video image data captured by the provided plurality of cameras during the forward parking maneuver of the vehicle; responsive to processing of captured video image data, synthesizing composite video images derived from video image data captured by at least the designated master camera and the designated slave cameras; and displaying the composite video images at a display device of the vehicle for viewing by a driver of the vehicle during the forward parking maneuver of the vehicle, wherein the composite video images comprise bird's eye view video images derived from video image data captured by at least the designated master camera and the designated slave cameras; and wherein borders of adjacent image sections of the composite video images, when displayed at the display device of the vehicle for viewing by the driver of the vehicle during the forward parking maneuver, appear uniform in at least one selected from the group consisting of (i) brightness at the borders of the adjacent image sections and (ii) color at the borders of the adjacent image sections."
Independent claim 17 identifies the uniquely distinct feature “during a rearward parking maneuver of the vehicle, the rearward viewing camera is designated as and functions as the master camera and at least some other cameras of the provided plurality of cameras are designated as and function as slave cameras; during the rearward parking maneuver of the vehicle, (i) enabling, via a first control signal from the electronic control unit, automatic control of exposure, gain and white balance of the designated master camera and (ii) disabling, via respective second control signals from the electronic control unit, automatic control of exposure, gain and white balance of the designated slave cameras; during the rearward parking maneuver of the vehicle, communicating the exposure, gain and white balance parameters of the designated master camera from the designated master camera to the designated slave cameras via the vehicle network, whereby exposure, gain and white balance of the designated slave cameras is controlled in accordance with the enabled automatic control of exposure, gain and white balance parameters of the designated master camera; during the rearward parking maneuver of the vehicle, capturing video image data with the provided plurality of cameras; providing video image data captured by the provided plurality of cameras during the rearward parking maneuver of the vehicle to the electronic control unit via respective video image data lines connecting the respective cameras and the electronic control unit; processing, at the electronic control unit, video image data captured by the provided plurality of cameras during the rearward parking maneuver of the vehicle; responsive to processing of captured video image data, synthesizing composite video images derived from video image data captured by at least the designated master camera and the designated slave cameras; and displaying the composite video images at a display device of the vehicle for viewing by a driver of the vehicle during the rearward parking maneuver of the vehicle, wherein the composite video images comprise bird's eye view video images derived from video image data captured by at least the designated master camera and the designated slave cameras; and wherein borders of adjacent image sections of the composite video images, when displayed at the display device of the vehicle for viewing by the driver of the vehicle during the rearward parking maneuver, appear uniform in at least one selected from the group consisting of (i) brightness at the borders of the adjacent image sections and (ii) color at the borders of the adjacent image sections."
The closest prior arts, Nakayama et al. (US 2007/0285282 A1) and Tauchi et al. (US 2008/0186382 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/Primary Examiner, Art Unit 2486